          Case 1:20-cr-00212-PGG Document 15 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :       ORDER
                      - v. -                                  :
                                                              :20 Cr. 212 (PGG)
 MIGUEL AGUIRRE-MIRON,                                        :
                                                              :
                            Defendant.                        :
                                                              :
                                                              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x:
 -

                 WHEREAS, with the defendant’s consent, his guilty plea allocution was made

telephonically before a United States Magistrate Judge on May 11, 2020;

                 WHEREAS, pursuant to the CARES Act, Section 15002 (b)(2)(A), “the district

judge in a particular case” must “find[] for specific reasons that the plea or sentencing in that case

cannot be further delayed without serious harm to the interests of justice,” in order to permit either

procedure to be “conducted by video teleconference, or by telephone conference if video

teleconferencing is not reasonably available.”

                 WHEREAS, the Court finds that the plea and sentencing in this case cannot be

further delayed without serious harm to the interests of justice due to the fact that the defendant is

currently detained; defense counsel intends to request a sentence of time served; and defense

counsel has requested an expedited sentencing, in part, to allow for the defendant’s removal from

the MCC, in light of the current COVID-19 pandemic.
         Case 1:20-cr-00212-PGG Document 15 Filed 05/15/20 Page 2 of 2




               IT IS HEREBY ORDERED that the defendant’s plea and sentencing may be

conducted by video teleconference, or by telephone conference if video teleconferencing is not

reasonably available, for these specified reasons.

SO ORDERED:

Dated:         New York, New York
               ___May 15__, 2020


                                              ______________________________________
                                              THE HONORABLE PAUL G. GARDEPHE
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK
